     •\
          -**•»


Pro Se 6 (Rev. 12/16)Complaint fora Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money



                                       United States District couRffSTRicrrcoumQfaum
                                                                           for the                                            SEP 09 2019^^
                                                                        District of


                                                                              Division



  \Mnufc\m\r\r\q JthC.          Case No.                                                                  CV~lMPP3£
  ucuriegtt Ccifln&nnt DLfrCivQ                                                                      (to be filled in by the Clerk's Office)

             J                Plaintiffts)
                              Plaintiffs)                                      )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,                      Jury Trial: (check one) • Yes Ef No
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                 -v-                                          /


   9>on (c of Gup*p fonfo OU2 hra^ch                                                                           ,
   bank Vncif'C ASpmll ftvmui tiacpfrci Stanch
          efull name of each defendant wrw is being sued, tjtne           is**^
names ofall the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames.) w



                              OMPLAINT FOR A CIVIL CASE ALLEGING THAT THE
                               EFENDANT OWES PLAINTIFF A SUM OF MONEY
                                                 (28 U.S.C. § 1332; Diversity of Citizenship)


           The Parties to This Complaint
            A.      The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                               Name
                                                                         Jouckm Qo$viK DtlflCcuZ
                               Street Address

                               City and County
                                                                        •-'-'--AMW-^iSi'—r^r^—-
                                                                            MajSaav£umJ&El
                               State and Zip Code
                               Telephone Number
                                                                                            MSSW
                               E-mail Address
                                                                             JLOi£wodct£AiwSgm![^Mi


                                                                                                                                               Page 1 of 6
                           Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 1 of 8
Pro Se 6 (Rev. 12/16) Complaint for a Civil Case Alleging that the DefendantOwes the Plaintiffa Sum of Money


         B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (ifknown). Attach additional pages if needed.
                    Defendant No. 1

                               Name

                               Job or Title (if known)
                               Street Address
                                                                                      ScminQg\7 fimncK
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)                                                       aam. org

                    Defendant No. 2

                               Name                                                     ttank Pacific
                               Job or Title (if known)                                          . S6r Ur,
                               Street Address
                                                                                   15
                               City and County
                                                                                                WmOEm
                               State and Zip Code                                                 lhaak%^IO
                                                                                                 J (At in A
                               Telephone Number
                               E-mail Address (ifknown)


                    Defendant No. 3

                               Name                                                 Bank of \\awa\)
                               Job Or Title (if known)
                                                                                     ImelMQCMm
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)                                                        ilAOJU
                    Defendant No. 4

                               Name                                                First HrAvJainnbMk:
                               Job or Title (if known)
                               Street Address
                                                                                                  that
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                                                                                                                          ge 2 of 6
                          Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 2 of 8
ProSe 6 (Rev. 12/16) Complaint fora Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money




II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

          A.         The PIaintiff(s)

                     1.        If the plaintiff is an individual                                                              ^
                               The plaintiff, (name) QqMdllH Qrfw JDg ViMT^ Citizen ofthe
                               State Of (name)                       (*lLk (X W)
                    2.         If the plaintiff is a corporation
                               The plaintiff, (name) S^OMck^ LXJ^                                                                     incorporated
                               under the laws of the State of (name)                                       /Cj [xQj(fV\
                               and has its principal place of business in the State of (name)

                                                    SuQib
                    (If more than one plaintiff is named in the complaint, attach an additionalpage providing the
                    same informationfor each additional plaintiff.)

          B.        The Defendant(s)

                     1.        If the defendant is an individual

                               The defendant, (name)                                           frfduam                            , is a citizen of
                               the State of (name)                            QxiXCib^i                                      Or is a citizen of
                                (foreign nation)                                          n


                    2.         If the defendant is a corporation

                               The defendant, (name)                              VjC^ ffiuUftV^                          , is incorporated under
                               the laws of the State of (name)                                       ^ {J^Q \//\                       , and has its
                               principal place of business in the State of (name)                              C^M Ci^^
                               Or is incorporated under the laws of (foreign nation)                           ^OjiPCj **
                               and has its principal place of business in (name)                               h\ {JdfytYl
                    (If more than one defendant is named in the complaint, attach an additional page providing the
                    same informationfor each additional defendant.)

          C.        The Amount in Controversy

                    The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                     stake-is more than $75,000, not counting interest and costs of court, because (explain):


                                                                                                                                             Page 3 of 6
                           Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 3 of 8
       £

ProSe 6 (Rev. 12/16) Complaint fora Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money



                          Because de^ertflontf haia ni> JurisdicifiDn
                            •no /\u-Hi orHy ; ng %tftr.
III.       Statement of Claim


           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possiblethe
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.


           The defendant, (name)                   J^(\fVK 0"L GlULOL ^                                        »owes the Plaintiff (specify the
           amount) $         \ Q\J t            , because;(use one prtmore ofthe following, as appropriate):. •          .. ^
                                       hun&nEI 2M(ion fhouSma &ollar£.
           A.       On a Promissory Note
                    On (date) rVP 9^                       ,the defendant signed and delivered anote promising to j^ the plaintiff                             t
                    on (date) T^ft QL^                     the sum of (specify the amount) $ ^ £Q IUW#l^witt™ieresrat tlte rWi i r
                    of (specify the amount)               0^)*/' Percent- The defendant has not paid the aipountdue and owes I
                    (state the amount ofunpaidprincipal and interest) $ ( | Sfjj'QTJ AiMnSi cSpy^Tuie TlOtc is attacfie^as An                              ^
                    exhibit or is summarized below. (Attach the note orsummarize what the document says.)
                             exhibit A \i\yotce ofJf9® 4 ou»*elcloUarf
                               okpo.tft•flfCf T+hen refwrJl-n nnW fifthi
           B.       On anAcoun. Between «he Parte,                                                        ku^„^2/ll(0n^W
                    The defendant owes the plaintiff (specify the amount) $                    [ Q\J MW             . This debt arises from an I^ i %~ ^
                    account between the parties, based on (state the basis, such as an agreement between a credit-card company and a
                    creditedholder) fln £^ O&XZ&XWrf "fa "fU^ IU) Xhfl!fthC{TiO>\

                    The plaintiff sent the defendant a statement of the account listing the transactions over a certain period
                    and showing the bills sent, the payments received or credits acfcrcwpd, and the balance du£. Jjh§~|/c1 \r\rC
                    defendant owes (specify the amount) $               jQV ^{jif^^P^onkt bills or adcounrsiatements are
                    attached as exhibits or summarized below. (Attach the statements or summarize what they say.)

                              creditawtfc N't Mi bcpaff            . -^hQ
                              for ^ffient Urds. TU dufydart' *$£.
                                l-dut-ntc/ depaSFf *f^ftVeie a^ount^
                                                                                                                                             Page 4 of 6
                           Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 4 of 8
      ft

ProSe 6 (Rev. 12/16)Complaint fora Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money




           C. F.rGoOHfcSoldandDeHve.ed                                                                   Urtd&d ZiUi^OUSafld
                     Thedefendant owes the plaintiff (specify the amount) $                    / QU J\ \jj / t/for goods sold and delivered
                    by the plaintiff to the defendant from (date)                  Qj^ Q2 Q to (date) ^Jfl f\ J)l|                  .       CJ0JI*7/V
           D.       For Money Loaned                                                                      f           I ^-.i.         TLaI C k I
                    The defendant owes the plaintiff (specify the amount) $                    I &0 f\ UACvrermoney the plaintiff loaned
                    the defendant on (date)              QLC 25                                                                         O^CfldtC9
           B.       ForMoneyPaidbyMbtake                                                                      llhHl!^2'''l'^Tty>«>W
                    The defendant owes the plaintiff (s/?ec//)> f/ie amount) $               ^]£ (J ylU'* " ^w money paid by mistakgja 11 ^*
                    the defendant on (date)           f^> p ,2^                *when the defendant received the payment from (specify whol^
                    paid and describe the circumstances ofthe payment)                   .                        ^    f//*s     ^\LArl^^^
                              Bonk ofQuamouxtf to fbi/tW^^l'}^

           F. F„rM„„eyHada„dReceived
                    The defendant was paid money (specify the amount) $
                                                                                                         l^tfcl zjl^OUSOnd
                                                                                     ^()t) A UfltAbYr (dare,) (\f\f\ f) Q     by
                    (identify who paid and describe the circumstances ofthe payment)        .         .       ^           ^J Ql lClfT^*




                                                     lant not to pay the plaintiff the money received because (explain the reason, such aflltfaP
                    that the money was intended to be paid to the plaintiff, or was paid by coercion, duress, or fraud, or was an overpayment or a
                    deposit to be returned)




IV.        Relief


           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.




                                                                                                                                          Page 5 of 6
                          Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 5 of 8
ProSe 6 (Rev. 12/16) Complaint fora Civil Case Alleging that the Defendant Owes the Plaintiff a Sum of Money


                        To One-''^ "Hit. fouit "to tfpen c» fled; account.
                        ~[htn io coWc&tnopey oix>ecl -t-opjaM'Wf
                         -for o Cttditoxrcl €Kc|un'V6 *faildWtwfrtc,
                          at Ohu retail Store..CMiitCQrdCeheul4be.jp
                                                                                                               WSSKoSA
V.       Certification
                                  f^rTS^HWf/
                                    1ntKm3u7ow<p)#ccfo,4''A
                                                            aMl'                 ^y^rt
                                               " "Tf 04 oiuw^ww-fhc front.
         Under Federal Rule ofCivil Procedure 11, b^signing below,4^ertify to the best ofmy knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.

          A.        For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:


                    Signature of Plaintiff
                    Printed Name of Plaintiff


         B.         For Attorneys


                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Street Address

                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                      Page 6 of 6
                           Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 6 of 8
Jaydeen Catherine Dela Cruz

P.O. Box 5484 Hagatna Guam, 96932

(671)565-2861 H (671)477-9866 W

                                                                          CV-18-00038


Washington D.C. Seattle Manufacturing INC.)                               Collection of sum of money

Jaydeen Catherine Dela Cruz                   )                           with damages

                                              )

                            VS.               )

Bank of Guam Santa Cruz Branch Hagatna       )

Bank Pacific Aspinall Avenue Hagatna Branch )

Bank of Hawaii 2 FLR of BOH BLDG. Hagatna Branch )

First Hawaiian Bank Maite Branch )




                                           IN THE UNITED STATES


                                         DISTRICT COURT OF GUAM




COMES NOW, plaintiff Washington D.C. Seattle, Manufacturing Inc. Jaydeen Catherine Dela Cruz is self-
represented and is likewise plaintiffs legal Counsel in this case, and before this honorable court, most
respectfully states that:

1.      Plaintiff Washington D.C. Seattle Manufacturing Inc. Jaydeen Catherine Dela Cruz is of legal age,
single with (4) children, a citizen of Guam and with residence at the village of Agat Guam, 96928 and
who may be served with orders, resolutions and other processes of the honorable court at the office of
her counsel.




2.      The Plaintiff and defendant have a capacity to sue and be sued.




3.      Plaintiff and owner / manager of her company Washington D.C. Manufacturing INC. Jaydeen
Catherine Dela Cruz services operating in the Island of Guam with Senator's office (Guam Lagislature)




               Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 7 of 8
4.      That on April 2017 the defendant secured the services of the plaintiffs office at the place of
business of the defendant.




5.      Defendant then was required to pay for the salaries of the plaintiff assigned to the office of the
defendant as evidence by the contact of services and a promissory note.




6.      That in the beginning, the defendant religiously paid the salaries of the assigned plaintiff to
them by delivering the amount to the plaintiff




7.       That despite of sent letter of demand which was repeated by oral demands the defendant failed
to pay the sum of money of $980           hundred     zillion   thousand       dollars, in which is
relief for the plaintiff.




8.      Jurisdiction in this case is based on diversity of a citizenship of the parties and the amount in
controversy. Plaintiff Jaydeen Catherine Dela Cruz is a citizen of Guam. Defendant is a citizen of Guam.
The amount in controversy exceeds the sum of Seventy        Five     Thousand     Dollars   ($75, 000)
exclusive of interest and cost.




              Case 1:18-cv-00038 Document 22 Filed 09/09/19 Page 8 of 8
